Case 1:19-cv-00276-PLM-RSK ECF No. 29, PageID.674 Filed 10/09/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAVID ELLIOT WERKING,

               Plaintiff,                             Case No. 1:19-cv-276

v.                                                    Hon. Paul L. Maloney

BETH EILEEN WERKING and
PAUL MICHAEL WERKING,

            Defendants.
___________________________________/

                                             ORDER

               Following his divorce, the defendants invited plaintiff, their forty-year-old son, to

move home and live with them. Plaintiff brought with him personal property including, and

apparently unknown to his parents, twelve moving boxes full of pornography and two boxes full of

so-called “sex toys.” Plaintiff’s return to the nest did not go well, and ten months after he arrived

defendants called the police to have plaintiff removed from their home.

               Plaintiff asked his parents to deliver his personal property to him. Accommodating

his request, plaintiff’s parents discovered the pornography and sex toys. Apparently disappointed

by their son’s conduct, plaintiff’s parents destroyed most of the pornography, believing it was

having a negative impact on their son and that its destruction was in the best interest of his “mental

and emotional health.”

               Plaintiff reacted by making a police report and apparently attempting to have his

parents charged with a crime. When the county prosecutor refused to bring charges, plaintiff filed

this lawsuit, seeking treble damages and attorney fees from his parents.

                                                  1
Case 1:19-cv-00276-PLM-RSK ECF No. 29, PageID.675 Filed 10/09/19 Page 2 of 3




                 The matter now comes before the Court on Defendants’ Motion for Protective Order

and Judicial Guidance (ECF No. 20). In the brief in support of their motion, defendants disclose that

they did not destroy all their son’s pornography. They held back a box containing the “worst of the

worst.” Defendants fear the box could contain child pornography, the possession of which is a

federal crime.     Defendants bring this motion requesting an “order to protect them from

embarrassment, undue burden, and actions under 18 U.S.C. Sec. 2251, et seq.” Defendants also seek

“Judicial Guidance” as to what they should do with the additional material and ask leave to amend

their answer in light of the additional facts.

                 This Court’s jurisdiction is defined and limited by Article III of the Constitution to

cases and controversies. “[I]t is quite clear that the oldest and most consistent trend in the federal

law of justiciability is that the federal courts will not give advisory opinions.” Flast v. Cohen, 392

U.S. 83, 96 (1968). The Court simply lacks the power to provide defendants “guidance” on what

to do with the additional materials or to immunize defendants, or their son for that matter, from

criminal responsibility should these materials be found to contain child pornography or other

contraband. While it is a difficult position in which defendants find themselves, it is they who will

have to decide the next step, presumably with the advice and assistance of their counsel.

                 In any event, it appears to the Court that a criminal investigation may result from the

disclosure of the additional materials. Further proceedings in this case could impair or impede any

such investigation. For that reason, the Court hereby STAYS all further proceedings in this case

until such time as any criminal investigation is complete, or until it becomes clear that no such

investigation will take place. The parties are directed to submit a status report in 180 days,

describing the state of any criminal proceedings. Defendants’ motion is DENIED.


                                                   2
Case 1:19-cv-00276-PLM-RSK ECF No. 29, PageID.676 Filed 10/09/19 Page 3 of 3




             IT IS SO ORDERED.



Dated: October 9, 2019             /s/ Ray Kent
                                   RAY KENT
                                   United States Magistrate Judge




                                      3
